DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi et al (JP2013038843A).
Regarding claim 1, Figure 1 of Horiguchi discloses a gate drive circuit comprising:
only one output element configured to output a gate drive signal [12 and 13] to a gate of a gate driven switching element [2]
a constant current drive circuit configured to cause the output element to output the gate drive signal with a constant current [11C]
a constant voltage drive circuit configured to cause the output element to output the gate drive signal with a constant voltage [11V]

Regarding claim 6, Figure 1 of Horiguchi discloses wherein the constant current drive circuit is configured to adjust a value of a shunt current flowing the output element11C; 12 and 13].
Examiner’s Note: The constant current drive circuit adjusts the constant current value from the previous value to a new value when it is selected by the switching circuit.

Regarding claim 7, Figure 1 of Horiguchi discloses wherein the constant voltage drive circuit is configured to adjust a gate voltage applied to the gate driven switching element [11V; 12 and 13].
Examiner’s Note: The constant voltage drive circuit adjusts the constant voltage value from the previous value to a new value when it is selected by the switching circuit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al (JP2013038843A).
Regarding claim 8, Horiguchi does not explicitly disclose wherein the constant current drive circuit applies the constant current until a gate voltage of the gate driven switching element reaches a predetermined level, and the constant voltage drive circuit applies the constant voltage after the gate voltage reaches the predetermined level.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Horiguchi to change over from constant current to constant voltage based on the gate voltage for the purpose of using the optimum drive circuit based on the gate voltage, as implied by Horiguchi [paragraph 3], and would have been a matter of simple design-choice. 

Regarding claim 10, Horiguchi does not explicitly disclose wherein the one output element includes a gate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Horiguchi by using transistors having gates for the output element as a matter of simple design-choice, since it was well-known in the art to use transistors as switching elements ad would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 11, Horiguchi does not explicitly disclose wherein the one output element includes a transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Horiguchi by using transistors for the output element as a matter of simple design-choice, since it was well-known in the art to use transistors as switching elements ad would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Allowable Subject Matter
Claims 2-5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.

Applicant argues that Horiguchi does not teach only one output element. The examiner disagrees. The output element of Horiguchi receives the constant voltage and constant current signals and outputs them to the gate of the switching element. Therefore, given broadest reasonable interpretation, Horiguchi discloses only one output element. Thus, the applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842